[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this foreclosure action, plaintiff moves to reopen the judgment and set new law days after the Appellate Court denied defendant Ahmed A. Dadi's motion to reconsider its decision denying defendant Dadi's motion for review of termination of stay. Defendant Dadi thereafter timely filed a petition for certification of appeal to the Supreme Court.
This court interprets § 84-3 of the Rules of Appellate Procedure as providing that, upon the filing of the certification petition, proceedings in this case must be stayed until the Supreme Court acts on the petition, or if the petition is granted, until a final determination of the cause, or if the presiding judge of the appellate panel that rendered the decision is of the opinion the certification proceedings were taken only for delay or the due administration of justice so requires, orders the stay be terminated.
Consequently, this court will not act on plaintiff's motion until, as mentioned above, the stay is terminated.
Robert Satter Judge Trial Referee